DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2018/0112049, “Song”).
Regarding claim 1, Song teaches a foldable display ([0003]) having a foldable cover window ([0003], [0005]) on the display panel (e.g., Fig. 4, [0194]) that includes a first hard coating layer located on a flexible film ([0173], Fig. 1, first hard coating film layer 12 and polymer film layer 11). Song additionally teaches that the first hard coating layer may include a base siloxane resin ([0100], [0101]) and a linking acrylate material compound ([0100] – [0102]).
Regarding claim 2, Song additionally teaches the hard coating layer may have a thickness of from 5 to 80 micrometers ([0159]) and may have a hardness of greater than 4H ([0176]). 
Regarding claim 3 and 4, Song additionally teaches that the polymer film may have thickness of from 20 to 100 micrometers ([0023], [0097]) and the hard coating layer may have a thickness of from 5 to 80 micrometers ([0159]) which may be a larger thickness than the underlying polymer film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kang et al. (US 2015/132552, “Kang”)
Regarding claim 5, the combination remains as applied to claim 1, above, and Song additionally teaches that the hard coating layer may also be applied to the bottom or rear of the polymer film ([0172], [0173]). Additionally, in the same field of endeavor of hard coat layers for use in display devices ([0003], [0010]), Kang teaches that it is known and useful to apply a hardcoat layer to both sides of an underlying substrate layer or material ([0047], [0049], [0054], [0055]) and that doing so provides both surfaces with high hardness and wear resistance and to prevent curling and cracking within the film structure ([0004], [0010]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have applied the hard coating layer of Song to both sides of the substrate in order to provide both surfaces with high hardness and wear resistance and to prevent curling and cracking within the film structure ([0004], [0010]).
Regarding claims 6 and 7, as modified Song teaches that the hard coat layer may be made of the same or different components, it would have been obvious to have adjusted the hard coat layer to suit the needs of the device and would have been obvious to have included both the same and different components in the top and bottom hard coat films (e.g., Song, [0172], [0173], [0100] – [0102]). 
Regarding claims 8 and 9, modified Song teaches that the hard coating layers may have a thickness of from 5 to 80 micrometers ([0159]) and therefore may be the same or different from one another. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 12, modified Song additionally teaches that the window may have a thickness reading on the range of from 150 to 250 micrometers (Song at [0159], [0023], [0097], wherein the hard coat layers and the polymer film may add up to be on the range of from 150 to 250 micrometers). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1, above, and further in view of Takarada et al. (US 2016/0355704, “Takarada”).
Regarding claims 10 and 11, the combination remains as applied to claim 1, above, however Song fails to teach the inclusion of an adhesive film disposed between the foldable cover the display device. In the same field of endeavor of display devices ([0002]), Takarada teaches the inclusion of an adhesive film applied between a front cover and an underlying display and additionally teaches that the adhesives may be multilayer (e.g., [0070], [0071], [0022] and see [0034], wherein adhesive films may be multilayer). Takarada additionally teaches that the elastic modulus of the adhesive may be on the range of from 5x104 or less ([0036]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. It therefore would have been obvious to have applied the cover film or window to the display device with an adhesive such as those described by Takarada for the benefit of adhering the members together as well as providing good workability of the layers and reduction in bubble formation ([0071] – [0075]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Takarada as applied to claim 11, above, and further in view of Park (US 2015/0144912, “Park”).
Regarding claim 13, the combination remains as applied to claim 11, above, and Song additionally teaches that there may be additional polymer films between the display module and the window unit and an adhesive member (e.g., [0198], [0199]). However, Song fails to specifically teach the nature of these films. In the same field of endeavor of foldable display devices (e.g., [0106]), Park teaches to include a polarizer above a display device in order to reduce external light reflection and it therefore would have been obvious to the ordinarily skilled artisan to do so ([0066]). Park additionally teaches a foldable display having a display unit which incorporates an underlying thin film transistor plate adhered thereto (e.g., [0042], Fig. 13, rear plate layer 190, adhered to display via adhesive 180, [0105]). It therefore would have been obvious to have included such TFT layers in order to provide the device with OLED functionality as well as protecting the light-emissive organic layer from external water or oxygen ([0022], [0023], [0007]). 
Claim(s) 14-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Takarada in view of Park as applied to claim 13, above, and further in view of Park et al. (US 2020/0068725, ‘Park ‘725”). 
Regarding claim 14, the combination remains as applied to claim 13, above,  Song fails to specifically teach the inclusion of layers underneath the rear plate 190 (Park, [0105]). In the same field of endeavor of foldable display devices ([0004]), Park ‘725 teaches to include additional layers underneath the display device (e.g., Fig. 3, [0052], [0053]) including a cushion layer ([0047]), a bottom chassis 500 ([0053]), and an additional cushion or buffer layer under the chassis layer ([0054]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have included such layers in the device of modified Song in order to provide the device with support and cushion (see, e.g., [0054], [0053]). Park ‘725 additionally teaches the inclusion of adhesive ([0051]) and it would have been obvious to the person of ordinary skill in the art at the time of filing to have included adhesives between the various films in order to suitably connect and adhere the layers (e.g., [0051]). 
Regarding claims 15 and 16, the combination remains as applied to claim 13, above, however Song fails to teach the inclusion of a decoration film disposed between the foldable cover and an adhesive member. In the same field of endeavor of display devices ([0002]), Takarada teaches the inclusion of a decorative film or layer between a front cover and a display device (e.g., [0004], [0020]) and having an adhesive film applied thereto (e.g., [0022] and see [0034], wherein adhesive films may be multilayer). Additionally, any of the pressure sensitive adhesive layers themselves may include a colorant and may be considered to be a “decorative” layer ([0033]). Takarada further teaches that such layers may have a low modulus of elasticity of less than 50,000 Pa so as to suppress the generation of bubbles in the film or layer and to improve the longer term reliable adhesiveness of the layer ([0005], [0009], [0037]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the decorative layer of Takarada to the structure of modified Song in order to provide light shielding and the adhesive layers in the way described by Takarada so as to suppress the generation of bubbles in the film or layer and to improve the longer term reliable adhesiveness of the layer  ([0005], [0009], [0037]). Furthermore, it would have been obvious to have applied such a decorative layer under an adhesive layer and having an adhesive layer between the decorative layer and the display in order to properly adhere the decorative layer to the adjacent layers and in light of Takarada’s teaching that multiple adhesive layers may be useful ([0034]).
Regarding claims 17-20, Song teaches a foldable display ([0003]) having a foldable cover window ([0003], [0005]) on the display panel (e.g., Fig. 4, [0194]) that includes a first hard coating layer located on a flexible film ([0173], Fig. 1, first hard coating film layer 12 and polymer film layer 11). Song additionally teaches that the first hard coating layer may include a base siloxane resin ([0100], [0101]) and a linking acrylate material  compound ([0100] – [0102]).	Song additionally teaches that there may be additional polymer films between the display module and the window unit and an adhesive member (e.g., [0198], [0199]). However, Song fails to specifically teach the nature of these films. In the same field of endeavor of foldable display devices (e.g., [0106]), Park teaches to include a polarizer above a display device in order to reduce external light reflection and it therefore would have been obvious to the ordinarily skilled artisan to do so ([0066]). Park additionally teaches a foldable display having a display unit which incorporates an underlying thin film transistor plate adhered thereto (e.g., [0042], Fig. 13, rear plate layer 190, adhered to display via adhesive 180, [0105]). It therefore would have been obvious to have included such TFT layers in order to provide the device with OLED functionality as well as protecting the light-emissive organic layer from external water or oxygen ([0022], [0023], [0007]).	Song fails to specifically teach the inclusion of layers underneath the rear plate 190 (Park, [0105]). In the same field of endeavor of foldable display devices ([0004]), Park ‘725 teaches to include additional layers underneath the display device (e.g., Fig. 3, [0052], [0053]) including a cushion layer ([0047]), a bottom chassis 500 ([0053]), and an additional cushion or buffer layer under the chassis layer ([0054]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have included such layers in the device of modified Song in order to provide the device with support and cushion (see, e.g., [0054], [0053]). Park ‘725 additionally teaches the inclusion of adhesive ([0051]) and it would have been obvious to the person of ordinary skill in the art at the time of filing to have included adhesives between the various films in order to suitably connect and adhere the layers (e.g., [0051]).
Regarding claims 21 and 24, the combination remains as applied to claims 17 and 20, above, however Song fails to teach the inclusion of a decoration film disposed between the foldable cover and an adhesive member. In the same field of endeavor of display devices ([0002]), Takarada teaches the inclusion of a decorative film or layer between a front cover and a display device (e.g., [0004], [0020]) and having an adhesive film applied thereto (e.g., [0022] and see [0034], wherein adhesive films may be multilayer). Additionally, any of the pressure sensitive adhesive layers themselves may include a colorant and may be considered to be a “decorative” layer ([0033]; and see thickness of adhesive [0035], of 45 micrometers or more, and the decorative side layers may be from 10 to several tens of micrometers thick, [0004]). Takarada further teaches that such layers may have a low modulus of elasticity of less than 50,000 Pa so as to suppress the generation of bubbles in the film or layer and to improve the longer term reliable adhesiveness of the layer ([0005], [0009], [0037]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the decorative layer of Takarada to the structure of modified Song in order to provide light shielding and the adhesive layers in the way described by Takarada so as to suppress the generation of bubbles in the film or layer and to improve the longer term reliable adhesiveness of the layer ([0005], [0009], [0037]). Furthermore, it would have been obvious to have applied such a decorative layer under an adhesive layer and having an adhesive layer between the decorative layer and the display in order to properly adhere the decorative layer to the adjacent layers and in light of Takarada’s teaching that multiple adhesive layers may be useful ([0034]).
Regarding claim 23, modified Song additionally teaches that the cushion layer may include a foam material (e.g., Park ‘725, [0056]) and may have a modulus of less than 10 MPa  (Park ‘725 [0056]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Takarada in view of Park in view of Park ‘725 as applied to claim 19, above, and further in view of Lee (US 2019/0165311, “Lee”). 
Regarding claim 22, the combination remains as applied to claim 19, above, however modified Song fails to specifically teach that the bottom and top plates include a metal material, however, in the same field of endeavor of display devices (e.g., [0003]), Lee teaches to include a metal material in an adhesive, and wherein the metal material has an elastic modulus of between 10 to 100 GPa ([0021]), so that the material may more easily return to an original state following deformation due to folding of the device or layer ([0016], [0018], [0020]). It therefore would have been obvious to have included metal patterning layers within or adjacent to the top and bottom plates (i.e., so that they may be considered to be a part of the top or bottom plates and their adhesive on a surface of the metal layer thereof) so as to provide the plates with the ability to more easily return to an original state following deformation due to folding of the device or layer ([0016], [0018], [0020], [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782